             Case 1:19-cv-00104-RBW Document 27 Filed 11/25/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
NORRIS WILLIAMS,                              )
                                              )
                Plaintiff,                    )
                                              )
        v.                                    )       Civil Action No. 19-104 (RBW)
                                              )
DEPARTMENT OF JUSTICE,                        )
                                              )
                Defendant.                    )
                                              )

                                              ORDER

        The plaintiff, who currently is incarcerated at the Federal Correctional Institution in

Coleman, Florida, filed this action under the Freedom of Information Act (“FOIA”), see 5 U.S.C.

§ 552, seeking information maintained by the Drug Enforcement Administration (“DEA”). On

January 8, 2020, the Court granted in part and denied in part without prejudice the defendant’s

summary judgment motion. Pursuant to the Court’s ruling, the defendant was required to release

all responsive records to the plaintiff in full by February 21, 2020, or file a renewed summary

judgment motion regarding its compliance with the FOIA. The Court subsequently granted the

defendants extensions of time to comply with its ruling, and according to the defendant’s

September 15, 2020 status report, the DEA mailed responsive records to the plaintiff on June 30,

2020.

        On September 16, 2020, the Court issued a Minute Order directing the plaintiff to

confirm receipt of the records the DEA mailed to him and to indicate whether he challenges the

DEA’s response to his FOIA request. If so, the plaintiff was to identify the basis for his

challenge, and the Court would have set a schedule for the filing of additional dispositive

motions. If not, the plaintiff was to file a notice of voluntary dismissal. The Court set November
         Case 1:19-cv-00104-RBW Document 27 Filed 11/25/20 Page 2 of 2




6, 2020, as the deadline for the plaintiff’s response, and advised that the plaintiff’s failure to file

a timely report or notice may result in dismissal of this action without further notice for failure to

prosecute.

        To date, the plaintiff has not filed a report or notice, or requested more time to comply

with the September 16, 2020 Minute Order. Accordingly, the Court will dismiss the complaint

and this civil action without prejudice for failure to prosecute.

        It is hereby

        ORDERED that the complaint and this civil action are DISMISSED WITHOUT

PREJUDICE for failure to prosecute; and it is

        FURTHER ORDERED that the Clerk of Court shall TERMINATE this case.

        SO ORDERED.

DATE: November 25, 2020                         /s/
                                                REGGIE B. WALTON
                                                United States District Judge
